Citation Nr: 0907349	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for disability 
manifested by chest pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1977 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in January 2006.  In his 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled, but the Veteran failed to report.  
Thus, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for a left 
hand scar was also originally on appeal to the Board.  
Service connection was granted in a July 2006 rating decision 
and therefore the issue no longer remains in appellate 
status. 


FINDINGS OF FACT

1.  The Veteran's current chronic low back disability was not 
manifested during the Veteran's active duty service or for 
many years after such service. 

2.  The Veteran's current chronic right hip disability was 
not manifested during the veteran's active duty service or 
for many years after such service..

3.  The Veteran does not have a chronic disability manifested 
by chest pain. 


CONCLUSIONS OF LAW

1.  Low back disability was neither incurred in nor 
aggravated by active duty service, nor is it otherwise 
related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.159, 3.303 (2008). 

2.  Right hip disability was neither incurred in nor 
aggravated by active duty service, nor is it otherwise 
related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Disability manifested by chest pain was neither incurred 
in nor aggravated by active duty service, nor is it otherwise 
related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated September 
2004, December 2004, and March 2006 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in September 2004 and December 2004 prior to 
the initial unfavorable decision in March 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   The 
issues were subsequently readjudicated as evidenced by a July 
2006 supplemental statement of the case.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, service treatment records, 
private medical records, and lay evidence.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  
No additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in April 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Back and Hip Disabilities 

Service treatment records show a complaint of back pain in 
June 1979 after taking off the wheel of a duce 1/2.  The 
Veteran was excused from PT and heavy lifting for three days.  
After that incident, the Veteran's service treatment records 
are silent as to complaints, treatments, or diagnosis of a 
back disability.  Service treatment records are entirely 
silent as to any complaints, treatments, or diagnosis of a 
hip disability.  

At the time of his exit examination in August 1984, , the 
Veteran specifically denied currently having or previously 
experiencing recurrent back pain.  The examiner clinically 
evaluated the spine and other musculoskeletal, and the lower 
extremities, as normal.  At a reserve examination just four 
years later in September 1988, the veteran again specifically 
denied currently having or previously recurrent back pain, 
and the examiner clinically evaluated the spine and other 
musculoskeletal, and the lower extremities, as normal.  These 
1984 and 1988 examination reports are significant in that 
they suggest that neither the Veteran nor the examiner 
believed there was a low back or right hip disorder at those 
times.  

In a September 2003 letter, the Veteran's private physician 
documented the history of the Veteran's back difficulties.  
It was reported that the Veteran had originally injured his 
back in 1997, after which he re-injured it in May 2003.  As 
the Veteran was working on the top of a lifeguard stand, the 
wind almost caused the top to fall and the Veteran held onto 
it pulling his lower back in the process.  This injury 
resulted in pain running down the right side of his leg.  
After reviewing the Veteran's medical records, the doctor 
opined that the Veteran had completely recovered from the 
injury in 1997 and that his pain and symptoms are a result of 
his 2003 injury.

In a March 2004 letter from the Veteran's private physician 
he specifically opined that the Veteran's hip pain and 
subsequent diagnosis of avascular necrosis in the right hip 
are a direct result of his injury.  A September 2004 letter 
states that the Veteran suffers from avascular necrosis in 
the right hip and lumbar disc disease.  

The Veteran was afforded a VA examination in April 2006.  At 
that time, the examiner opined that the Veteran's single back 
injury, noted in June of 1979, did not result in the 
significant impairment of lower back function and his lower 
back injury sustained on military duty did not cause his 
ongoing complaints of lower back pain following his work-
related injuries in both 1997 and 2003.  The examiner noted 
that the Veteran sustained injuries, which are well 
documented in the claims folder, to his lower back initially 
in 1997 and subsequently in 2003 and he received Workers 
Compensation coverage and treatment for those injuries.  
Therefore the examiner opined that the Veteran's current back 
condition was not caused by his single injury to his back 
while on active duty.  The examiner based his opinion on the 
fact that the Veteran was on active duty for approximately 
five years after the June 1979 injury, yet there were no 
subsequent service treatment record entries regarding his 
lower back.  The examiner opined that if the Veteran had 
sustained a significant injury to his lower back at the time 
of his 1979 injury, there would have been ongoing complaints 
of low back pain during his military service.

The Board finds that a preponderance of the evidence is 
against a finding of service connection for a back or hip 
disability.  Service treatment records note one incident of 
back pain in June 1979 with no subsequent problems or 
complaints while in service.  The service treatment records 
are entirely silent as to complaints, treatments, or 
diagnosis of hip disabilities.  The first medical record of a 
back disability appears to be in reference to a 1997 post-
service injury, and the record suggests another post-service 
back injury in 2003.  In a March 2004 letter the Veteran's 
private physician opined that the Veteran's hip disability 
directly resulted from his May 2003 injury.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the Veteran's disabilities to his active 
service.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for low back or right hip disability.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

Chest Pain

Service treatment records show complaints of chest pains 
beginning in May 1983 and continuing through June 1983.  The 
Veteran complained of a sharp sternal pain produced with 
compression of sternum and with deep breaths.  The Veteran 
was diagnosed with persistent chest wall pain.  He was 
prescribed Motrin 400 mg four times per day and was excused 
from push-ups or similar PT and from lifting more than 20 
pounds.  After June 1983, service treatment records are 
silent as to complaints, treatments, or diagnosis of chest 
pain. 

The medical portion of the Veteran's August 1984 exit 
examination specifically notes the lungs and chest as normal.  
On the medical history portion of the exam, the Veteran did 
however mark that he was either currently having or had 
previously experienced pain or pressure in chest.  It was 
reported that the Veteran had chest pain in 1984 with no 
sequelae.  

The medical portion of the Veteran's September 1988 QUAD 
examination specifically notes the lungs and chest as normal.  
On the medical history portion of the exam, the Veteran 
specifically denied currently having or previously 
experiencing pain or pressure in chest.

The Veteran was afforded a VA examination in April 2006.  At 
that exam, he reported that his last episode of chest pain 
was two years prior.  The Veteran's EKG was normal.  The 
examiner opined that the chest wall pain that the Veteran 
suffered from in the past was not cardiac pain.  The pan is 
consistent with the requirements of his active duty service.  
The pain is most likely caused by the heavy lifting and 
carrying the Veteran did while on active duty.  The examiner 
continued to state that with a current decrease in such 
activity, the Veteran has not had recurrences of the pain.  
   
The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Veteran's service treatment records are silent as to 
chest wall pain except for the period of May 1983 to June 
1983.  The Veteran did acknowledge chest pain or pressure on 
his August 1984 service exit examination; however, the 
Veteran's medical records are silent for complaints, 
treatments, or diagnosis of chest wall pain after the period 
in service.  In fact the Veteran specifically marked no as to 
any history or current problem of chest pain or pressure in 
his September 1988 reserve examination.  The Veteran's only 
complaint came in the April 2006 VA examination and that 
discussed a pain from two years prior.  The examiner opined 
that the pain is not present because the Veteran is no longer 
lifting heavy objects.  

The Board's reading of the medical examiner's report is that 
the Veteran does not currently suffer from chronic disability 
manifested by chest wall pain.  It appears from the overall 
record that the pain complained of by the Veteran was 
essentially muscle pain related to episodes of heavy lifting 
as opposed to a chronic disability.  The pain has apparently 
resolved and there is no medical evidence of current chronic 
disability. 

Therefore, based on the competent evidence of record, the 
Board finds that a preponderance of the evidence is against 
the finding of service connection for disability manifested 
by chest pain.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

The appeal is denied as to all issues.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


